ALBERTO RODRIGUEZ                    qZ^SS-OZ"
                      TDCT# 81^457
                3695 FM 3514- LeBlcmc Unff
                     Beaumont, Texas 77705
                  cffiw^ww*8                     February/? ,2015
                         FEB 24 2015
CXbel
pj i Acosfa
         _             Abel Aeoste, Clark
Texas Court of Criminal Appeals
•P.O. Box 12502
Austin, Texas 78711
             RE: Tex. Crim.App. Writ No. (CiwKhQVs/n )
                     Trial Court UJri+ No.         Iunknown)
                     Ex parte Alberto Rodriguez, Applicant
 Dear       Clerk:

            X   would        Ifke +o Knotu all information uou
can provfofe me uu/'th in reqardind to mu pro se Art I|.07
ApfUcation for bJrli of Habeas Corpus and m which
u/as transmifted to this clerk's office in flpproxfmafelu
2003, Wherefore IE pray that this request is granted.
                 Thank you and have &blessed day.
                                            Smcerelu;



 AR
 cc: pile